J-A32031-17

                               2018 Pa. Super. 255

JOHN NITARDY AND                        :    IN THE SUPERIOR COURT OF
LAURIE NITARDY,                         :          PENNSYLVANIA
                                        :
                       Appellees        :
                                        :
                  v.                    :
                                        :
MICHAEL CHABOT,                         :
                                        :
                       Appellant        :    No. 599 MDA 2017

              Appeal from the Judgment Entered March 7, 2017,
               in the Court of Common Pleas of Centre County
                      Civil Division at No(s): 2014-4542

BEFORE: OTT, DUBOW, and STRASSBURGER,* JJ.

CONCURRING AND DISSENTING OPINION BY STRASSBURGER, J.:

                                              FILED SEPTEMBER 14, 2018

      I respectfully dissent from the learned Majority’s holding as to

Landlord’s second and fourth issues (i.e., the sufficiency of the written list

and Landlord’s counterclaim for damages).     In my view, Landlord’s list of

damages satisfied, by a bare minimum, the requirements of 68 P.S. §

250.512(a). Further, even if the Majority were correct that the Landlord’s

list of damages was insufficient, the Majority’s remand instructions relating

to Landlord’s second issue and disposition of Landlord’s counterclaim in

Landlord’s fourth issue are at odds with 68 P.S. § 250.512(b).      I join the

learned Majority’s Opinion in all other aspects, including the first and third

issues presented by Landlord (i.e., the oral modification of the lease to end




* Retired Senior Judge assigned to the Superior Court.
J-A32031-17

mid-month and the inapplicability of the safe harbor provision in 68 P.S. §

250.512(e)).

        I turn first to the sufficiency of Landlord’s written list of damages. The

Majority concludes that Landlord’s list failed to satisfy subsection 250.512(a)

because Landlord gave a generalized description of the damage for some of

the items on the list and/or provided generalized and/or unspecified damage

estimates for others. Majority Opinion, at 12.

        The Landlord and Tenant Act (the Act) requires the following regarding

a written list of damages.

               (a) Every landlord shall within thirty days of termination of
        a lease or upon surrender and acceptance of the leasehold
        premises, whichever first occurs, provide a tenant with a written
        list of any damages to the leasehold premises for which the
        landlord claims the tenant is liable. Delivery of the list shall be
        accompanied by payment of the difference between any sum
        deposited in escrow, including any unpaid interest thereon, for
        the payment of damages to the leasehold premises and the
        actual amount of damages to the leasehold premises caused by
        the tenant. ...

68 P.S. § 250.512(a). The Act does not define or further describe the term

“written list of damages” referred to in subsection 250.512(a), and there are

no reported decisions by this Court or our Supreme Court interpreting this

term.

        I agree with the trial court that, because the landlord must return the

difference between the security deposit and the actual damages caused by

the tenant along with the written list for damages, implicit in that

requirement is that the landlord must assign specific values to items of


                                       -2-
J-A32031-17

damage. However, I disagree that Landlord’s list emailed to Tenants on July

19, 2014 (Updated List of Damages) fails to constitute a written list for

damages within the meaning of subsection 250.512(a).

      In his Updated List of Damages, Landlord did assign monetary values

to nine of the items. See Landlord’s Trial Exhibit D-6 at 2 (listing “Light bulb

$8.45”; “Lawn repair $34.81”; “AC filter 18.01”; “Chair repair $2.10”; “Foyer

fix $900.00”; and “Porch fix $900.00”). He also assigned monetary values

to seven additional items, albeit in lump sums combining unrelated items

together. See id. (listing “Dog hair cleaning, smell removal, and attempt at

foyer repair using fillers $300.00”; “Wall damage repair, painting to cover up

marks, handrail repair, counter top repair $1,800”).        While assigning a

separate value to each item of damage would be preferable for clarity’s

sake, the Majority and the trial court reads such a requirement into the Act

when the Act does not impose such a requirement.

      The Majority correctly observes that Landlord failed to provide a

monetary value for three items. See id. (listing “Carpet repair:?”; “Cabinet

stains: ?”; “Shrub damage:?”).      However, the aggregate amount of the

estimated damages that Landlord did list totaled $4,054.37.         Trial Court

Opinion and Order, 12/7/2016, at 6. This alleged amount of damage clearly

exceeded Tenants’ entire security deposit, which was $3,600.        See Lease

Agreement at ¶ 8. The purpose of subsection 250.512(a) is to ensure that a

landlord promptly returns all portions of the security deposit that exceed



                                     -3-
J-A32031-17

actual damages. See 68 P.S. § 250.512(a). Given that Landlord’s overall

damage estimate exceeded the security deposit amount, in my view, the fact

that Landlord did not include estimates for every item of damage does not

mean that Landlord’s list fails to satisfy subsection 250.512(a) altogether.

      Furthermore, while some of Landlord’s descriptions would benefit from

more detail and clarity, when read in context with his prior communications

with Tenants and the email as a whole, Landlord’s Updated List of Damages

achieved the purpose of putting Tenants on notice as to the damages

Landlord believes they caused.      For example, Landlord’s reference to a

“foyer fix” in the Updated List of Damages is vague, but earlier in the email,

he described specific items of damage to the foyer.       See Landlord’s Trial

Exhibit D-6 at 1 (describing “[w]ood foyer covered in dog claw scratches,

some that dented the underlying wood”).

      Thus, I conclude that the trial court erred in determining that Landlord

failed to send a timely written list of damages to Tenants that satisfied the

requirements of subsection 250.512(a).        To conclude otherwise would

necessitate reading requirements into the Act that do not exist.         If the

legislature had intended the level of specificity and organization in the

description of the damages contemplated by the trial court and the Majority,

it would have used language imposing such a requirement. Moreover, the

thirty-day timeframe provided by subsection 250.512(a) is not a long period.

In many cases, it would be impossible to assemble estimates from



                                     -4-
J-A32031-17

contractors in this timeframe, especially if there is extensive damage to the

property.     Once the landlord has accounted for damages that exceed the

security deposit, I do not believe the Act requires the landlord to provide an

exhaustive list of every single item of damage to the property and the exact

amount of the repairs within thirty days. Thus, I would find that Landlord’s

Updated     List   of   Damages   satisfies   the   requirements    of   subsection

250.512(a) by a bare minimum.1

      I further part company with the Majority regarding its remand

instructions to the trial court and its handling of Landlord’s counterclaim for

damages. Even if the Majority were correct that Landlord’s Updated List of

Damages failed to satisfy the requirements of subsection 250.512(a), I

respectfully disagree with the Majority’s conclusion about the consequences

of such noncompliance.

      After    holding   that   Landlord   failed   to   comply   with   subsection

250.512(a), the Majority concludes that Tenants are entitled to double the

amount of their security deposit less any actual expenses as provided in

subsection 250.512(c). Majority Opinion, at 12. The Majority instructs the

1
  I do not condone a landlord’s spiteful withholding of a tenant’s security
deposit. However, even if Landlord was acting spitefully, his Updated
Written List does comply with subsection 250.512(a). That being said, since
Landlord initially stated that he expected to return most of Tenants’ security
deposit and only identified the bulk of the damage after the dispute
regarding the termination date of the lease arose, the trial court would be
within its discretion to seriously question Landlord’s credibility as to the
extent of the damage when it is considering whether the Landlord is able to
establish actual damage.



                                       -5-
J-A32031-17

trial court on remand to determine whether Landlord can prove actual

damage for each item on the Updated List of Damages (minus the items that

did not contain an estimated value) and whether the amount to repair the

item is reasonable. Id. If the trial court finds that Landlord can establish

both actual damage and a reasonable cost to repair the item, the Majority

instructs the trial court to subtract that amount from the doubled security

deposit and direct Landlord to pay the remaining balance to Tenants.        Id.

Regarding Landlord’s counterclaim, the Majority concludes that even if a

landlord fails to comply with subsection 250.512(a), he still has a claim

pursuant to the lease to recover damages, but must collect them directly

from the tenant rather than deducting them from the security deposit. Id.

at 14 n.6.    Respectfully, I believe these conclusions are based upon a

misreading of the Act and a failure to take into account subsection

250.512(b).

      As noted above, subsection 250.512(a) requires two things from a

landlord: (1) a written list of damages and (2) return of a security deposit to

the extent the deposit exceeded the actual amount of damages caused by a

tenant. See 68 P.S. § 250.512(a). The consequences of failure to comply

with subsection 250.512(a) are set forth in subsections 250.512(b) and (c).

             (b) Any landlord who fails to provide a written list within
      thirty days as required in subsection (a), above, shall forfeit all
      rights to withhold any portion of sums held in escrow, including
      any unpaid interest thereon, or to bring suit against the tenant
      for damages to the leasehold premises.



                                     -6-
J-A32031-17


            (c) If the landlord fails to pay the tenant the difference
      between the sum deposited, including any unpaid interest
      thereon, and the actual damages to the leasehold premises
      caused by the tenant within thirty days after termination of the
      lease or surrender and acceptance of the leasehold premises, the
      landlord shall be liable in assumpsit to double the amount by
      which the sum deposited in escrow, including any unpaid interest
      thereon, exceeds the actual damages to the leasehold premises
      caused by the tenant as determined by any court of record or
      court not of record having jurisdiction in civil actions at law. The
      burden of proof of actual damages caused by the tenant to the
      leasehold premises shall be on the landlord.

68 P.S. § 250.512(b)-(c).

      In other words, subsection 250.512(b) addresses the consequences of

the landlord’s failure to provide timely a written list and subsection

250.512(c) addresses the consequences of a landlord’s failure to return

timely the security deposit to the extent it exceeds actual damages.          The

first consequence of failing to provide timely a written list is forfeiture of the

right to withhold the security deposit. See 68 P.S. § 250.512(b). Thus, if a

landlord does not provide a written list in a timely fashion, the tenant is

entitled to recover the full amount of the security deposit.       See id.    The

second consequence of failing to provide timely a written list is forfeiture of

the right to sue the tenant for damages to the premises. See id; see also

Adamsky v. Picnick, 603 A.2d 1069, 1071 (Pa. Super. 1992) (holding that

because a landlord did not timely submit a list of damages, he forfeited his

right to withhold the security deposit or sue tenants for damages).          If a

landlord fails to pay timely the difference between the security deposit and

the actual damages to the premises, the consequence is the landlord’s


                                      -7-
J-A32031-17

liability in assumpsit for double the amount of the security deposit to the

extent it exceeds the actual damages caused by the tenant. See 68 P.S. §

250.512(c).

      Thus, in this case, assuming arguendo that Landlord failed to provide a

sufficient written list, he is unable to recover any amount in his counterclaim

for damages to the premises.2 See 68 P.S. § 250.512(b). He also forfeited

the right to withhold Tenants’ security deposit, so he is liable to Tenants for

$3,600.   See id.   If Landlord is able to prove actual damages caused by

Tenants that exceed the security deposit amount of $3,600, he will be able

to defeat Tenants’ claim for double damages, see 68 P.S. § 250.512(c), but

he cannot recover anything to compensate for the damages because he

forfeited the right to the security deposit and to sue to recover damages.

See 68 P.S. § 250.512(b), (c). If Landlord is able to prove actual damages

caused by Tenants that are less than the security deposit amount of $3,600,

he will be liable to Tenants for the difference between the security deposit

and the amount of actual damages, which then should be doubled. Id. I

believe my interpretation of the Act stays faithful to its plain language and

the intent of the legislature to protect a tenant’s right to a timely return of




2
  Because subsection 250.512(b) only prohibits Landlord from bringing “suit
against [Tenants] for damages to the leasehold premises,” 68 P.S.
§ 250.512(b), Landlord is still entitled to bring a counterclaim for any breach
of clause 9 of the Lease Agreement regarding unpaid utility bills. Thus, I
join the Majority’s Opinion on this issue. See Majority Opinion at 20-21.



                                     -8-
J-A32031-17

the security deposit, or in the alternative, an explanation of why the landlord

believes the security deposit should not be returned.




                                     -9-